DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHISAKA et al (US 2016/0071647) in view of Kawase et al (US 6081181).
Regarding claim 1, NISHISAKA discloses a multilayer ceramic device (Fig. 4), comprising: a ceramic main body (Fig. 4, 11) including a plurality of internal electrodes (Fig. 1, 12) laminated in a first direction (Fig. 4, up and down), the ceramic main body having a pair of end surfaces (Fig. 4, 12a) respectively facing a second direction (Fig. 4, left to right) perpendicular to the first direction and a direction opposite to the second direction (Fig. 4); a pair of protective layers (Fig. 4, 13e) covering respective entire areas of said pair of end surfaces (Fig. 4), the protective layers each including at least one of Si, Zn, Ga, Ge, In, Sn, Pt, Au and Bi ([0081]) as a main component thereof, each of the protective layers being a sputtered ([0081]) or vapor deposited film that does not include a resin ([0081]); and a pair of external electrodes (Fig. 4, 13) respectively covering the pair of end surfaces through the pair of protective layers, respectively (Fig. 4), wherein each of the external electrodes has a three-layered structure consisting of an undercoat film (Fig. 4, 13a), an intermediate film (Fig. 4, 13b), and a surface film (Fig. 4, 13c), the undercoat film made of a metal or metal alloy having at least one of Ni, Cu, Pd and Ag ([0034]), not containing a resin and containing hydrogen ([0037]), and being in direct contact with the protective layer (Fig. 4), each of the intermediate film and the surface film being a plated film ([0035]) made of a metal or metal alloy having at least one of Ni, Cu, Sn, Pd and Ag ([0035]), not containing a resin and containing hydrogen ([0036]).
However, NISHISAKA fails to teach that the pair of protective layers are covering, and being in direct contact with, respective entire areas of said pair of end surfaces.
Kawase teaches that the pair of protective layers (Fig. 4, 6) are covering, and being in direct contact with, respective entire areas of said pair of end surfaces (Fig. 4, 6s cover entire side surfaces and parts of other surfaces directly).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of Kawase, in order to provide chips of which the resistance values can be made smaller with a small fluctuation even if chip elements of the same size are used (Kawase [Col 1, lines 54-59]).
The language, term, or phrase "the undercoat film being a sputtered film and each of the intermediate film and the surface film being a wet-plated film", is directed towards the process of making an undercoat film and each of the intermediate film and the surface film.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the undercoat film being a sputtered film and each of the intermediate film and the surface film being a wet-plated film" only requires an undercoat film and each of the intermediate film and the surface film, which does not distinguish the invention from NISHISAKA, who teaches the structure as claimed.

Regarding claim 6, NISHISAKA further discloses that the ceramic main body further has a pair of main surfaces (Fig. 4, 11b) respectively facing the first direction and a direction opposite to the first direction (Fig. 4), and a pair of side surfaces (Fig. 4, surfaces that extend into and out of page) respectively facing a third direction (Fig. 4, into page) that is perpendicular to the first and second directions (Fig. 4) and a direction opposite to the third direction (Fig. 4, out of page), wherein the pair of external electrodes respectively extend from the end surfaces to the main surfaces (Fig. 4).
However, NISHISAKA fails to fully teach that the pair of protective layers and the pair of external electrodes respectively extend from the end surfaces to the main surfaces and to the side surfaces.
Kawase teaches that that the pair of protective layers (Fig. 4, 6) and the pair of external electrodes (Fig. 4, 6) respectively extend from the end surfaces to the main surfaces and to the side surfaces (Fig. 1 and 4, 6 extends from ends to 4 sides).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NISHISAKA to the invention of Kawase, in order to provide chips of which the resistance values can be made smaller with a small fluctuation even if chip elements of the same size are used (Kawase [Col 1, lines 54-59]).

Additional Relevant Prior Art:
CHUN et al (US 2014/0204502) teaches relevant art in Fig. 2.
Mihara et al (US 2006/0145401) teaches relevant art in Fig. 1.
Kimura et al (US 2006/0044098) teaches relevant art in [0018].
Saito et al (US 2007/0242416) teaches relevant art in Fig. 1-4.
NISHISAKA et al (US 2013/0201601) teaches relevant art in Fig. 1-6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on just the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848